Chief Justice Booth said the Court decided this against us now.
Verdict guilty, on slight evidence.
The counsel filed motion in arrest of judgment, because the indictment had not concluded “against the peace and dignity of the State.” (State Constitution, Hawk and Bacon, 2 Hale P.C. 188, 1 Chit.Cr.L. 247.)
Per Curiam.
Let the former recognizance be respected.
Note. The point on which judgment was arrested was made before the jury, but the Court said it was improper there, for, if successful, defendant could not be indicted again.